DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 is/are rejected under 35 U.S.C. 103 as being obvious over Kawabata (US 2018/0079864; IDS 06/17/2020).
The applied reference has a common assignee and applicant(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Examiner also points out that based on the publication date the prior art reference applied below is also applicable as a reference under 35 USC 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 
Kawabata is directed to a polyimide precursor composition, a photosensitive resin composition, a cured film, a method for producing the cured film, a semiconductor device and method for producing the precursor composition. Kawabata discloses a polyimide precursor composition comprising: a polyimide precursor including repeating units represented by General Formula (1-1), in which the molar ratio of repeating units represented by General Formula (1-2) among the structural isomers of the polyimide precursor is 60% to 90% by mole (Para, 0009-0011). Kawabata discloses that in General Formulae (1-1) and (1-2), A1 and A2 each independently represent an oxygen atom or NH, R111 and R112 each independently represent a single bond or a divalent organic group, and R113 and R114 each independently represent a hydrogen atom or a monovalent organic group. (Para, 0012). Kawabata also discloses the polyimide precursor composition in which at least one of R113 or R114 contains a polymerizable group. (Para, 0013). Kawabata discloses a polyimide precursor composition as described in above, in which both of R113 and R114 contain a polymerizable group. (Para, 0014). Kawabata discloses the polyimide precursor composition as described above, in which at least one of A1 or A2 is an oxygen atom. (Para, 0015). Kawabata discloses a polyimide precursor composition as described above, in which R112 is a single bond, or a group selected from a hydrocarbon group having 1 to 10 carbon atoms, —O—, —C(═O)—, —S—, —S(═O)2—, —NHCO—, and a combination thereof. (Para, 0015). 

Kawabata discloses the precursor composition, photosensitive resin composition, cured film based on the resin composition and semiconductor device in greater detail. Kawabata discloses the polyimide precursor composition of the present invention is a polyimide precursor composition including a polyimide precursor including repeating units represented by General Formula (1-1), in which the molar ratio of the repeating units represented by General Formula (1-2) among the structural isomers of the polyimide precursor is 60% to 90% by mole. (Para, 0061). Kawabata discloses in general Formulae (1-1) and (1-2), A1 and A2 each independently represent an oxygen atom or NH, R111 and R112 each independently represent a single bond or a divalent organic group, and R113 and R114 each independently represent a hydrogen atom or a monovalent organic group. (Para, 0062). Kawabata discloses the polyimide precursor in the present invention may include repeating units other than the repeating units represented by General Formula (1-1). (Para, 0069). Kawabata discloses the polyimide precursor composition may include other repeating units such as repeating units having different imide 
Kawabata discloses the precursor composition is preferably used after being blended into a positive tone or negative tone photosensitive resin composition, and is more preferably used after being blended into the negative tone photosensitive resin composition. (Para, 0155). Kawabata discloses the photosensitive resin composition of the present invention includes the polyimide precursor composition of the present invention and a curable compound. (Para, 0158). Kawabata discloses the photosensitive resin composition may further include a base generator, a solvent, or the like. (Para, 0158). These disclosures and the disclosures above teach and/or suggest the limitation of claims 1 and 3 where a photosensitive resin comprises a polymer precursor selected from a polyimide precursor and a polybenzoxazole precursor, and a solvent. Kawabata explains when the photosensitive resin composition is a negative tone photosensitive resin composition, the curable compound is preferably a compound having an ethylenically unsaturated bond. (Para, 0159). Kawabata explains when the photosensitive resin 
Kawabata discloses in a case where the photosensitive resin composition is a positive tone photosensitive resin composition, this composition preferably includes a photo-acid generator, in addition to at least one compound selected from a compound having a hydroxymethyl group, an alkoxymethyl group, or an acyloxymethyl group, an epoxy compound, an oxetane compound, and a benzoxazine compound as the curable compound. (Para, 0161). Further, the photosensitive resin composition may include a resin including a phenolic OH group. (Para, 0161). 
Kawabata explains the photosensitive resin composition of the present invention contains a curable compound other than the polyimide precursor which makes it possible to form a cured film having superior heat resistance and patterning can be carried out by a photolithography method. (Para, 0167). Kawabata discloses the curable compound is a compound having curable group, and a known compound capable of undergoing a crosslinking reaction by a radical, an acid, a base, or the like can be used. (Para, 0168). Kawabata explains 
Kawabata discloses the compound having an ethylenically unsaturated bond used in the present invention is more preferably a compound having two or more ethylenically unsaturated groups. (Para, 0168). Kawabata explains the curable compound may be in any of chemical forms, for example, a monomer, a prepolymer, an oligomer, or a mixture thereof, and a multimer thereof. (Para, 0169). Kawabata discloses the group having an ethylenically unsaturated bond is preferably a styryl group, a vinyl group, a (meth)acryloyl group, or a (meth)allyl group, and more preferably a (meth)acryloyl group. (Para, 0176). Kawabata further discloses examples of the compound having an ethylenically unsaturated bond include an unsaturated carboxylic acid (for example, acrylic acid, methacrylic acid, itaconic acid, crotonic acid, isocrotonic acid, and maleic acid), its esters and amides, and multimers thereof. (Para, 0177). Kawabata discloses the compound having an ethylenically unsaturated bond may be a polyfunctional monomer having an acid group such as a carboxyl group, a sulfonic acid group or a phosphoric acid group. (Para, 0200). These disclosures teach and/or suggest the limitation of claim 3 wherein the polymer precursor contains a carboxyl group. Kawabata also discloses the acid value of the polyfunctional monomer having an acid group is preferably 0.1 to 40 mgKOH/g, and particularly preferably 5 to 30 mgKOH/g. If the acid value of the polyfunctional monomer is within the above range, the production or handleability thereof becomes excellent and furthermore, developability becomes excellent. These disclosures teach and/or suggest the limitation of claim 1 wherein an 
Kawabata discloses the photosensitive resin composition of the present invention may include a thermal base generator. (Para, 0251). Kawabata discloses it is preferable to include a thermal base generator including at least one selected from an acidic compound which generates a base upon heating to 40° C. or higher, and an ammonium salt having an anion with a pKal of 0 to 4 and an ammonium cation. Here, the pKal indicates a logarithm expression (−Log10Ka) of a dissociation constant (Ka) of the first proton of a polyvalent acid. (Para, 0253). Kawabata discloses the thermal base generator in the present invention includes at least one selected from an acidic compound (A1) which generates a base upon heating to 40° C. or higher, and ammonium salt (A2) having an anion with a pKal of 0 to 4 and an ammonium cation. (Para, 0254). Kawabata also discloses one kind or two or more kinds of the thermal base generator may be used. (Para, 0254). This disclosure teaches and/or suggests the limitation of claim 8. 
As discussed above, Kawabata discloses the photosensitive resin composition of the present invention may include a photoradical polymerization initiator. (Para, 0331). Kawabata explains that by incorporating the photoradical polymerization initiator into the photosensitive resin composition, the photosensitive resin composition is applied onto a semiconductor wafer or the like to form a composition layer in the form of a layer shape, and then irradiated with light to cause curing due to radicals, and thus, dissolution in the areas irradiated with light can be reduced. (Para, 0331). Kawabata explains that by exposing the composition layer via a photomask having a pattern that masks only an electrode portion, there is an advantage that regions having different solubilities depending on the patterns of the electrodes can be prepared. (Para, 0331). Kawabata explains the photosensitive resin composition of the present invention preferably contains a small amount of a polymerization inhibitor to inhibit unnecessary 
Kawabata discloses the use of the photosensitive resin composition disclosed in greater detail. (Para, 0440). Kawabata discloses the resin composition can be used cured film that has excellent heat resistance and insulating properties, and therefore, can be preferably used for an insulating film of semiconductor devices, a re-wiring interlayer insulating film, or the like. (Para, 0440). In particular the photosensitive resin composition of the present invention can be preferably used for re-wiring interlayer insulating film or the like in three-dimensional mounting devices. (Para, 0440). Kawabata also discloses the photosensitive resin composition can also be used in photoresists for electronics (a galvanic (electrolysis) resist (galvanic resist), an etching resist, or a solder top resist), or the like. (Para, 0441). Kawabata further discloses the photosensitive resin composition can also be used in manufacture of printing plates such as offset printing plates and screen-printing plates, for use in etching of molded parts, in electronics, and particularly for production of protective lacquers and dielectric layers in microelectronics. (Para, 0442). These disclosures teach and/or suggest the limitation of claims 19-20.  
Kawabata also discloses the method for producing the cured film in greater detail (Para, 0443. Kawabata discloses the method for producing a cured film includes a step of applying a photosensitive resin composition onto a substrate, and a step of curing the photosensitive resin composition applied onto the substrate. (Para, 0445). Kawabata discloses the resin composition can be applied by various means typically for applying photosensitive compositions and on various substrates. (Para, 0447-0450). Kawabata discloses it can be applied in a widely variable layer thickness such as a range of the layer thickness is preferably 0.5 to 100 μm. (Para, 0451). Kawabata discloses after the applying the photosensitive resin composition onto the substrate, it is preferable to carry out drying, at 60° C. to 150° C. for 10 seconds to 2 minutes. (Para, 0452). Kawabata discloses by heating the photosensitive resin composition applied onto the substrate, 
Kawabata discloses for the photolithography step the photosensitive resin composition applied onto a substrate is irradiated with actinic rays or radiations in a predetermined pattern. (Para, 0467). Kawabata discloses in the step of carrying out development treatment, an unexposed portion of the photosensitive resin composition is developed using a developer and an aqueous alkaline developer, an organic solvent or the like may be used as the developer. (Para, 0473). Kawabata explains the organic solvents that can be used are the same as the solvents which can be used in the photosensitive resin composition described above such as n-butyl acetate, γ-butyrolactone, cyclopentanone, and a mixture thereof. (Para, 0475). These disclosures teach and/or suggest the limitations of claims 11-12, 22-23 and encompasses the limitation of claims 13, and 24-25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899